EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 1, line 3, in the phrase “electron emission yarns each”, inserting a comma after “yarns”.
In claim 1, line 12, in the phrase “inserted to the groove”, replacing “to” with --into--.
In claim 8, line 3, in the phrase “the second conductive”, inserting -- at least one-- after “the”.
In claim 8, line 4, in the phrase “inserted to each”, replacing “to” with --into--.
In claim 13, line 9, in the phrase “electron emission yarns each”, 
inserting a comma after “yarns”.
In claim 13, in the fourth to last line, in the phrase “inserted to the”, replacing “to” with --into--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2012/0194058) discloses an electron emission structure (fig. 1) comprising: a cathode electrode (150); and electron emission emitters each having a shape (fig. 6) and disposed in the cathode electrode, wherein the cathode electrode comprises: a plurality of first conductive panels (140) spaced apart from each other in a first direction; and at least one second conductive panel (120) that crosses the first conductive panels in the first direction, wherein each of the first conductive panels (140) comprises at least one groove (via 130) at a portion thereof, the second conductive panel (120) is inserted to the groove, each of the electron 
However, the prior art fails to disclose or fairly suggest an electron emission structure including: wherein each of the first conductive panels comprises at least one groove at an upper portion thereof, the second conductive panel is inserted into the groove of each of the first conductive panels, each of the electron emission yarns is disposed between the first conductive panels, each of the electron emission yarns contacts the second conductive panel, and each of the electron emission yarns is mechanically fixed by the second conductive panel and one pair of adjacent first conductive panels of the first conductive panels, in combination with all of the other recitations in the claim. 

Regarding claim 13 and its dependent claim(s), if any, the prior art (e.g., US 2012/0194058) discloses a corresponding electron emission structure. The prior art (e.g., US 2003/0142790) also discloses an X-ray tube (fig. 9) comprising: an electron emission structure (911); an anode electrode (940) spaced vertically from the electron emission structure; and a gate electrode (520) disposed between the anode electrode (940) and the electron emission structure (911).
However, the prior art fails to disclose or fairly suggest an X-ray tube including: electron emission yarns each having a yarn shape and disposed at a corner of the grid shape, wherein each of the first conductive panels comprises at least one groove at an upper portion thereof, the second conductive panel is inserted to the groove, and one pair of adjacent first conductive panels of the first conductive panels 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884